Opinion issued August 28, 2018




                                 In The

                           Court of Appeals
                                 For The

                       First District of Texas
                        ————————————
                           NO. 01-16-00558-CV
                         ———————————
 CINDY GUARDADO, INDIVIDUALLY AND AS HEIR OF THE ESTATE
   OF EDUARDO BRAVO, III, DECEASED, SYLVIA LARA AS NEXT
 FRIEND OF D. L. B., A MINOR, INDIVIDUALLY AND AS AN HEIR OF
    THE ESTATE OF EDUARDO BRAVO III, AND THE ESTATE OF
  EDUARDO BRAVO, III AND INTERVENOR EDUARDO BRAVO, II,
                            Appellants
                                   V.
    MASTODON OPERATING COMPANY, L.L.C., MASTODON
 RESOURCES, L.L.C., MASTODON ENERGY PARTNERS, L.L.C. AND
         KING WORKOVER SERVICE, INC., Appellees



                 On Appeal from the 190th District Court
                         Harris County, Texas
                   Trial Court Cause No. 2014-50833


                       MEMORANDUM OPINION
      On September 22, 2016, we abated the appeal for the parties to effectuate the

parties’ agreement. Appellants have now filed an unopposed motion to dismiss the

appeal. See TEX. R. APP. P. 10.3(a)(2), 42.1(a)(1). No opinion has issued. See TEX.

R. APP. P. 42.1(c).

      Accordingly, we reinstate the appeal, grant the unopposed motion to dismiss,

and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). We dismiss all other pending

motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Brown and Caughey.




                                         2